Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 26 de enero de 1979
El apelante tenía dos alambiques en la maleza, dentro de una finca perteneciente a un coacusado, con una línea de agua consistente en una manga que desde la cocina de su casa los alimentaba. El 8 de septiembre de 1972, dos agentes de Rentas Internas, sin orden de allanamiento, entraron a la finca pa-sando bajo los alambres de la cerca en el punto en que la bor-deaba la carretera, se adentraron en el predio y encontraron los alambiques. Como consecuencia del hallazgo, el apelante fue arrestado y sometido a juicio; fue convicto por infrac-ciones de la Ley de Bebidas Alcohólicas (Ley Núm. 143 de 30 junio, 1969, 13 L.P.R.A. see. 6113) y del Art. 110 (13 L.P.R.A. sec. 6110), y se le condenó al pago de multas que *333totalizan $650.00. En su recurso a este Tribunal plantea la ilegalidad del allanamiento e incautación.
La cuestión no se decide como propone la mayoría restrin-giendo la doctrina de campo abierto(1) a evidencia abando-nada, que es una faceta aparte de la teoría jurídica en tomo a los registros. Y es enteramente inaceptable la aseveración en la opinión en cuanto a atribuir “presunción de invalidez” a toda incautación sin orden judicial.
El arribo de la privacidad a una máxima jerarquía en el orden de derechos constitucionales ha tenido notable acogida en nuestra jurisprudencia contemporánea, desde Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974), hasta Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978). En torno al derecho a la vida íntima (privacidad) gira la protección constitucional provista tanto en la Cuarta Enmienda de la Constitución Federal como en la correspondiente See. 10, Art. II de la nuestra, contra registros y arrestos arbitrarios. Es premisa fundamental del concepto de privacidad que la misma no se extiende hasta donde quiera llevarla el individuo, sino que su expectativa se circunscribe al ámbito que un pueblo libre pueda legítimamente aceptar. No basta con que la persona haya exteriorizado una concreta aunque subjetiva expec-tativa de privacidad; es necesario que ésta tenga la calidad de aprobación general, que sea, en la frase del Juez Harían(2) “una que la sociedad está preparada para reconocer como ‘razonable’.” Opinión concurrente en Katz v. United States, 389 U.S. 347 (1967), a la pág. 361. “... La Corte sostuvo en *334Katz que la capacidad para invocar protección de la En-mienda Cuarta no depende de un derecho de propiedad en el sitio invadido, sino de la legítima expectativa de privacidad que en dicho sitio tenga la persona que reclama protección.” Rakas v. Illinois, 439 U.S. 128 (1978) a la pág. 143. Ya se había dicho en Cardwell v. Lewis, 417 U.S. 583, 589 (1974), que “el objetivo primario de la Cuarta Enmienda es la protección de la vida íntima.” “. . . No debe entenderse que la pre-sencia legítima en el sitio es irrelevante a la expectativa de privacidad, pero tampoco debe considerarse decisiva.” Rakas, supra.
A la luz de estos principios, la contención del apelante no prevalecería ni aún trasladada del campo raso a una casa de vivienda, toda vez que no ha establecido que tenga alguna legítima expectativa de privacidad en el lugar en campo abierto donde apareció instalado el alambique. El campo raso fue desligado del ámbito de protección de la Cuarta Enmienda desde que el Juez Holmes escribió Hester, 265 U.S. 57 (1924), precisamente en un caso en que agentes del fisco irrumpieron en una propiedad privada y presenciaron la venta de whisky clandestino. Es tan patente la ausencia de toda expectativa de privacidad en quien monta un alambique en campo abierto, como en quien siembra marihuana en recinto cercado con ró-tulo de “Propiedad privada, prohibido el paso”.
La supremacía de la norma de expectativa de privacidad, sobre la presencia legítima en el lugar y momento del allana-miento, fue mantenida por este Tribunal(3) en Pueblo v. Domínguez Fraguada, 105 D.P.R. 537, 544 (1977), al expre-sar que “la privacidad no sigue a los documentos como una sombra” y que se pierde con el egreso y proyección de papeles y efectos fuera del ámbito de vida íntima del individuo. Quien invoca la protección constitucional debe demostrar que tomó las precauciones normales para mantener su privacidad. *335Nuestra doctrina en Pueblo v. Domínguez Fraguada, supra, ha recibido confirmación reciente por el Supremo Federal en Rakas v. Illinois, supra. Ya antes se había reconocido el én-fasis en la conducta afirmativa de la persona que desea pro-teger su derecho de intimidad: el hombre que aunque viviendo en apartamiento propiedad de un amigo tiene la llave y tanto control como el dueño para excluir al resto del mundo de su posesión (Jones v. United States, 362 U.S. 257 (1960)); el que guarda sus efectos personales en baúl con doble cerradura (United States v. Chadwick, 433 U.S. 1, 11 (1977); el que cierra tras sí la puerta de la caseta telefónica y paga la tarifa exigida por su llamada (Katz v. United States, 389 U.S. 347, 352 (1967)).
La zona en la cual pueda la persona reclamar protección de su vida íntima no es área delimitada con hitos inconfundi-bles, mas sí está restringida por los usos y costumbres que en la convivencia social forjan el concepto de lo que es inti-midad. Quien espera conservar en secreto la operación de un alambique clandestino no lo monta en campo raso con una línea de agua conectada a la cocina de su casa, pues su expec-tativa de intimidad es inexistente en un país de nuestra den-sidad poblacional y fluidez circulatoria. El apelante, lejos de albergar una expectativa de privacidad, asumió el riesgo cal-culado del descubrimiento, factor de operación inevitable con el que han vivido por ilo tempore los elaboradores de ron ca-ñita. Tampoco tendrían esa expectativa los que almacenen explosivos, drogas o armas en cuevas o casas abandonadas. El fortalecimiento de los derechos humanos en el sentido pro-fundo y abarcador, libre de utopía, no se promueve desple-gando mantos de protección cuya transparencia deja al des-nudo la ilegitimidad del reclamo constitucional. ¿Cómo en-tender la proscripción de “registros, incautaciones y allana-mientos irrazonables” (Constitución, Art. II, Sec. 10) a manera de escapulario para los que violan la ley a la vista y al alcance de todo el que quiera mirar u oír? La Carta de *336Derechos es ancla de libertad personal, y no dispensador pro-miscuo de inmunidad. Quien delata su intimidad no puede aspirar a que los demás se la respeten.
Confirmaría la sentencia apelada.

 Hester v. United States, 265 U.S. 57 (1924).


 El Juez ilustra el ámbito aceptable de la expectativa de privacidad, así:
“De este modo la casa de un hombre es, para la mayoría de los pro-pósitos, el sitio donde él espera disfrutar de privacidad; pero los objetos, actividades y declaraciones que él expone ‘a plena vista’ de extraños no están protegidos porque tal acto no revela intención de guardárselos para él. Tampoco tendrán protección aquellas conversaciones abiertas a oídos de los demás, pues la expectativa de privacidad bajo las circunstancias sería irrazonable.” Cf. Hester v. United States, 265 U.S. 57 (1924).


Con el único disenso sin fundamentar del Juez Presidente Señor Trías Monge.